Per Curiam.
Plaintiff having a verdict for $3,800 the defendant has this rule seeking to. set it aside, because it is against the weight of the evidence, and is excessive.
Our consideration of the proofs causes us to conclude that the verdict is against the weight of the evidence upon the question as to whether or not defendant’s servant who was operating the motor car, causing the damage and injury, was at the time of the happening about his master’s business and acting within the scope of his employment.
The rule to show cause is therefore made absolute and a venire de novo awarded. °